On the court’s own motion, its decision dated September 1, 1971 (37 A D 2d 773) is amended so that the last sentence of the second (final) paragraph reads as follows: “ Since the earlier petition specifying the 13th Election District was valid, and the candidates did nothing to decline such designation, their designation as candidates in the second, later petition filed, specifying the 6th Election District, must be considered null and void.” Order dated September 1, 1971 amended accordingly. Rabin, - P. J., Munder, Shapiro, Gulotta and Benjamin, JJ., concur.